Title: From Benjamin Franklin to Jonathan Williams, 24 May 1764
From: Franklin, Benjamin
To: Williams, Jonathan


Dear Kinsman,
Philadelphia, 24 May 1764.
The bearer is the Reverend Mr. Rothenbuler, minister of a new Calvinist German Church, lately erected in this city. The congregation is but poor at present, being many of them new comers, and, (like other builders) deceived in their previous calculations, they have distressed themselves by the expense of their building; but as they are an industrious, sober people, they will be able in time to afford that assistance to others, which they now humbly crave for themselves.
His business in Boston is to petition the generous and charitable among his Presbyterian brethren for their kind benefactions. As he will be a stranger in New England, and I know you are ready to do every good work, I take the freedom to recommend him and his business to you, for your friendly advice and countenance. The civilities you show him shall be acknowledged as done to Your affectionate uncle,
B. Franklin.
